UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 1, 2015 Olympic Steel, Inc. (Exact name of registrant as specified in its charter) Ohio 000-23320 34-1245650 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 22901 Mill Creek Blvd. Suite 650 Highland Hills, OH (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (216) 292-3800 5096 Richmond Road, Bedford Heights, Ohio 44146 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The 2015 Annual Meeting of Shareholders (the “Annual Meeting”) of Olympic Steel, Inc. (the “Company”) was held on May 1, 2015. The final voting results for the proposals submitted for a vote of shareholders at the Annual Meeting are set forth below. Proposal 1. The shareholders elected Michael D. Siegal, Arthur F. Anton, Donald R. McNeeley and Michael G. Rippey as directors of the Company to serve until the Company’s 2017 Annual Meeting of Shareholders. The voting results were as follows: Name For Withheld Broker Non-Votes Michael D. Siegal 330,598 Arthur F. Anton 240,361 Donald R. McNeeley Michael G. Rippey Proposal 2. The shareholders approved the ratification of the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for 2015. The voting results were as follows: For Against Abstain Proposal 3. The shareholders approved, on an advisory basis, the Company’s named executive officer compensation. The voting results were as follows: For Against Abstain Broker Non-Votes Proposal 4. The shareholders approved an amendment to the Company’s Amended and Restated Code of Regulations to allow the Board to amend the Regulations to the extent permitted by Ohio law . The voting results were as follows: For Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OLYMPIC STEEL, INC. By: /s/ Richard T. Marabito Name: Richard T. Marabito Title: Chief Financial Officer Date: May 4, 2015
